    1

    2

    3

    4

    5

    6                                 UNITED STATED DISTRICT COURT
    7                                         DISTRICT OF NEVADA
    8
         THE SHOPPES AT THE PALAZZO, LLC, a                     CASE NO.:      2:18-cv-01898-RCJ-NJK
    9    Delaware limited liability company,

    10                         Plaintiff,
                vs.
    11
         PREMIER COSMETICS LABORATORIES,                                   ORDER
    12
         LTD., D/B/A TRESOR RARE, a Georgia
    13   corporation, DOE Individuals I-X; ROE
         Corporations 1-X,
    14
                               Defendant.
&




    15

    16          The Court holds $1000 posted by Plaintiff as security, as described in the Order Granting
    17   Temporary Writ of Restitution (Doc. 30). See Certificate of Cash Deposit entered December 21,
    18   2018. The parties, having settled and dismissed this case, stipulate that the cash deposit of $1000,
    19   plus any interest on that sum held by the court, shall be returned to Plaintiff, and the Clerk of the
    20   ////
    21   ////
    22   ////
    23   ////
    24   ////
    25   ////
    26   ////
    27   ////
    28   ////


                                                            1
1    Court may remit the funds by check to “the Smith & Shapiro, PLLC IOLTA account”.

2

3

4

5

6

7

8

9

10

11
                                       IT IS SO ORDERED,

12
                                       ________________________________
13                                     UNITED STATES DISTRICT COURT JUDGE
14                                     Dated: December 12, 2019.

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                  2
